Citation Nr: 0731406	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  01-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
December 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the remand of July 2005, the Board directed that the 
veteran's San Antonio VA outpatient treatment records dated 
from March 1973 to September 1973 be obtained.  It unclear 
whether attempts have been made to secure these records.  

Under Stegall v. West, 11 Vet. App. 268 (1998), the case is 
REMANDED for the following actions:

1.  The RO should obtain the veteran's 
medical records from the San Antonio VA 
medical facility for the period from 
March 1973 to September 1973.  If the 
records are unavailable it should so be 
noted.  

2.  After the above has been completed 
and any other development deemed 
necessary, the claim should be 
adjudicated.  If the determination 
remains adverse, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.  



The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



